         Case 4:19-cv-02157 Document 1 Filed on 06/14/19 in TXSD Page 1 of 5



                       IN THE UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION

AARON AUGUSTINE                               §               CIVIL ACTION NO.
         Plaintiff,                           §
                                              §
VS.                                           §
                                              §
THE LUBRIZOL CORPORATION                      §               JURY TRIAL REQUESTED
                                              §
               Defendants.                    §

                          PLAINTIFF’S ORIGINAL COMPLAINT

         1.    Plaintiff, AARON AUGUSTINE, by and through his attorney, Black Law, PC,

complaining of Defendant THE LUBRIZOL CORPORATION (Defendant) and for causes of

action, Plaintiff would respectfully show this court the following:

                         I. JURISDICTION, VENUE AND PARTIES

         2.     This Court has jurisdiction over the lawsuit pursuant to 28 U.S.C. §1332(a)(1)

because the Plaintiff and Defendant are citizens of different states, and the amount in controversy

exceeds $75,000, excluding interests and costs.

         3.    Venue is proper pursuant to 28 U.S.C. §1391(b)(1) because THE LUBRIZOL

CORPORATION resides in this judicial district in Texas. Venue is proper pursuant 28 U.S.C.

§1391(b)(2) because a substantial part of the acts and omissions occurred in this judicial district.

         4.    Plaintiff AARON AUGUSTINE, is a resident of Dickinson, Galveston County,

Texas.

         5.    Defendant, THE LUBRIZOL CORPORATION is an Ohio corporation doing

business in the State of Texas with its principal place of business in Ohio. Defendant may be

served with citation by serving its registered agent to wit: CT Corporation System, 1999 Bryan St.,

Ste. 900, Dallas, Texas 75201-3136.
      Case 4:19-cv-02157 Document 1 Filed on 06/14/19 in TXSD Page 2 of 5



                                II. SUMMARY OF THE FACTS

       6.       On or about July 12, 2017, Aaron Augustine, an employee of Debusk Services

Group, was performing maintenance on a chemical storage tank at THE LUBRIZOL

CORPORATION Bayport chemical facility located at 12801 Bay Area Boulevard, Pasadena,

Texas 77507.

       7.       On or about July 12, 2017, the chemical facility located at 12801 Bay Area

Boulevard, Pasadena, Texas 77507 was owned, occupied, operated, controlled, and maintained by

Defendant.

       8.       On or about July 12, 2017, Mr. Augustine was allowed by THE LUBRIZOL

CORPORATION to enter into a chemical storage tank without the necessary personal protective

equipment to protect himself from the harmful chemicals inside.

       9.       As a direct and proximate result of THE LUBRIZOL CORPORATION’s failure to

ensure Mr. Augustine was adequately protected, he suffered severe physical injuries and damages.

                                   III. CAUSES OF ACTION

                                    COUNT I-NEGLIGENCE

       10.      Plaintiff incorporates herein each allegation set forth above.

       11.      THE LUBRIZOL CORPORATION owed Mr. Augustine a duty of reasonable care.

THE LUBRIZOL CORPORATION owed Mr. Augustine a duty to exercise ordinary care.

       12.      THE LUBRIZOL CORPORATION breached the duties owed to Mr. Augustine,

failed to exercise ordinary care, and was negligent in at least the following ways:

             a. failing to ensure Mr. Augustine was wearing the necessary protective equipment to
                protect himself from the harmful chemicals inside the storage tank; and

             b. failing to warn Mr. Augustine of the hazards resulting from contact with the
                chemicals inside the storage tank.




                                                  2
      Case 4:19-cv-02157 Document 1 Filed on 06/14/19 in TXSD Page 3 of 5



       13.     Each and every one of the foregoing acts or omissions, taken singularly or in any

combination, proximately caused Mr. Augustine’s injuries and damages.

           COUNT II-NEGLIGENCE-PREMISES LIABILITY TO AN INVITEE

       14.     Plaintiff incorporates herein each allegation set forth above.

       15.     THE LUBRIZOL CORPORATION is the owner of the premises located at 12801

Bay Area Boulevard, Pasadena, Texas 77507 where Plaintiff was injured at the time of the incident.

       16.     Plaintiff entered THE LUBRIZOL CORPORATION’s premises at Defendants’

invitation for their mutual benefit.

       17.     The chemicals in the storage tank posed an unreasonable risk of harm.

       18.     Defendant knew or reasonably should have known of the danger posed by the

chemicals in the storage tank.

       19.     Defendant had a duty to use ordinary care to ensure that the premises did not present

a danger to Plaintiff. This duty includes the duty to inspect and the duty to warn or to cure.

Defendant breached the duty of ordinary care by failing to ensure Mr. Augustine was wearing the

necessary protective equipment to protect himself from the harmful chemicals inside the storage

tank and failing to warn Mr. Augustine of the hazards resulting from contact with the chemicals

inside the storage tank.

       20. Each and every one of the foregoing acts or omissions, taken singularly or in any

combination, proximately caused Mr. Augustine’s injuries and damages.

                                        IV. DAMAGES

       21.     Plaintiff incorporates herein each allegation set forth above.




                                                 3
      Case 4:19-cv-02157 Document 1 Filed on 06/14/19 in TXSD Page 4 of 5



       22.     Mr. Augustine suffered, sustained, and incurred, and in reasonable medical

probability will suffer, sustain, and incur, the following injuries and damages as a producing and

proximate result of THE LUBRIZOL CORPORATION’s conduct among others:

               a. physical pain, past and future;

               b. mental suffering, past and future;

               c. physical impairment, past and future;

               d. reasonable and necessary medical bills in the past and future;

               e. lost wages and loss of earning capacity;

               f. disfigurement; and

               g. costs of court.

                                       V. JURY DEMAND

       23.     Plaintiff requests a Jury Trial.

                                           VI. PRAYER

       24.     Mr. Augustine prays that THE LUBRIZOL CORPORATION be cited to appear

herein, and that upon final trial, Plaintiff has judgment against THE LUBRIZOL CORPORATION

for the following, among other things:

       a.      compensatory damages in excess of $75,000.00;

       b.      pre-judgment interest according to Texas law;

       c.      post-judgment interest according to Texas law;

       d.      physical pain, past and future;

       e.      mental suffering, past and future;

       f.      physical impairment, past and future;

       g.      reasonable and necessary medical bills in the past and future;




                                                  4
      Case 4:19-cv-02157 Document 1 Filed on 06/14/19 in TXSD Page 5 of 5



       i.    lost wages and loss of earning capacity;

       j.    disfigurement; and

       k.    costs of court.

       25.   Such other and further relief to which Plaintiff shows himself justly entitled to

receive.


                                                         Respectfully submitted,

                                                         BLACK LAW, PC

                                                         /s/J. Robert Black
                                                         J. Robert Black
                                                         Attorney-in-Charge
                                                         State Bar No.: 24040526
                                                         Southern District Bar No.: 37180
                                                         3701 Kirby Dr., Ste. 101
                                                         Houston, Texas 77098
                                                         Telephone: (713) 997-8261
                                                         Facsimile: (713) 997-8271
                                                         robert@blacklawpc.com

                                                         ATTORNEY FOR PLAINTIFF




                                              5
